Citation Nr: 1044225	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to an initial compensable disability rating for 
residuals of excision of gynecomastia, left breast.

3.  Entitlement to an initial compensable disability rating for a 
right knee disability.

4.  Entitlement to an initial compensable disability rating for a 
right shoulder disability.

5.  Entitlement to an initial compensable disability rating for a 
bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002 and 
from July 2005 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement an initial compensable disability 
rating for a right knee disability, a right shoulder disability, 
and a bilateral ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral eye disability had onset in service 
or was caused or aggravated by the Veteran's active military 
service.  

2.  The Veteran's excision of gynecomastia has resulted in 
significant alteration of size or form of his left breast.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral eye disability have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  

2.  The criteria for entitlement to a 30 percent disability 
rating for residuals of excision of gynecomastia, left breast 
have been met.  38 U.S.C.A. § 1155, 5107, 5121(West 2002); 
38 C.F.R. § 3.1000, 4.7, 4.116, 4.118, Diagnostic Codes 7800-
7805, 7626 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for a 
bilateral eye disability, claim as entitlement to service 
connection for retinitis pigmentosa, as well as entitlement to an 
initial compensable disability rating for scar on the left 
breast, secondary to excision of gynecomastia.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran 
is examined, accepted and enrolled for service, the burden lies 
with the government to show, by clear and unmistakable evidence, 
that the defect, infirmity, or disorder both pre-existed and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

As an initial matter, it appears that some of the Veteran's 
service treatment records may be missing.  Thus, the Board has 
considered the U.S. Court of Appeals for Veterans Claims (Court) 
statement in Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005) that: 

[I]n cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well reasoned 
findings and conclusions to evaluate and 
discuss all of the evidence that may be 
favorable to the appellant, and to provide 
an adequate statement of the reasons or 
bases for its rejection of such evidence is 
heightened.  

The Board has undertaken its analysis with this heightened duty 
in mind.  

Here, there is no evidence in the Veteran's service treatment 
records of any eye disability at enlistment in June 1997 or at 
separation from service in June 2002.

On an eye examination in August 2005, abnormalities were 
discovered that led to a diagnosis of retinitis pigmentosa.  The 
Veteran was referred to a specialist at the University of Miami 
School of Medicine for additional testing and the diagnosis of 
retinitis pigmentosa was confirmed.  The Veteran's flight status 
was revoked as a result of this diagnosis, and a Medical Board 
determined that the Veteran was unable to perform his military 
duties as a result of his bilateral eye disability.  The Medical 
Board characterized the Veteran's condition as one that did not 
exist prior to service.  

The Veteran was ultimately discharged from service on the basis 
of determination by the Physical Evaluation Board of unfitness 
due to a pre-existing condition.

Unfortunately, the Board has been unable to locate either the 
Veteran's July 2005 entrance physical or the report of the 
Physical Evaluation Board.  However, after reviewing all the 
available evidence it seems clear that the Veteran's current 
bilateral eye disability was not noted at the time of the 
Veteran's enlistment.  Indeed, it appears to have been initially 
missed on his flight physical and was only detected when the 
Veteran returned for testing to renew his driver's license.  
Significantly, the Board notes that as the Veteran's eye 
disability rendered him unfit for duty, it seems unlikely that he 
would have been permitted to enlist if this condition had been 
detected on his enlistment physical.  

Accordingly, the Board finds that the Veteran's bilateral eye 
disability was not a condition noted when the Veteran was 
examined, accepted, and enrolled for service and that the burden 
lies with the government to show, by clear and unmistakable 
evidence, that the defect, infirmity, or disorder both pre-
existed and was not aggravated by service.  The Board further 
finds that the government has not met this high burden.

The Board has reviewed the findings of Dr. A.P., a specialist in 
medical genetics at the University of Florida.  It appears that 
there are many forms of retinitis pigmentosa, some of which are 
known to be inherited, but many of which have an unknown 
etiology.  Dr. A.P. noted that the Veteran's retintis pigmentosa 
fell into the latter category- that is, he has no family history 
of the disease, and it appears the exact cause of his disability 
is unknown.  

The Veteran was afforded a VA examination in September 2008.  The 
examiner concluded that the Veteran's bilateral eye disability 
was not caused or aggravated by the Veteran's military service; 
however, he failed to provide any explanation for his opinion.  
The Board notes that a medical opinion that contains only data 
and conclusions is accorded no weight and certainly cannot be 
considered clear and convincing evidence that the Veteran's 
bilateral eye disability pre-existed service and was not 
aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

In conclusion the Board finds that the Veteran's bilateral eye 
disability was first noted in service and there is not clear and 
convincing evidence of record that his disability pre-existed 
service and was not aggravated by his military service.  
Accordingly, entitlement to service connection for a bilateral 
eye disability is granted.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

Scars are rated under Diagnostic Codes 7800 to 7805.  The 
criteria of Diagnostic Code 7800 are not applicable as the 
Veteran's scar does not involve the region of the head, face, or 
neck.

Under Diagnostic Code 7801, a 10 percent rating is warranted for 
scars, other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches (39 
sq. cm.).  A deep scar, according to Note 2, is one associated 
with underlying soft tissue damage.  Under Note 1, scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25.

Under Diagnostic Code 7802, a 10 percent rating is warranted for 
scars that are superficial, do not cause limited motion, and 
cover area of 144 square inches (929 sq. cm).  A superficial 
scar, as defined in Note 2, is one not associated with underlying 
soft tissue damage.  Again, scars in widely separated areas, as 
on 2 or more extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 
4.118, DC 7802.

Under Diagostic Code 7803, a 10 percent rating is warranted for a 
scar that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is frequent 
loss of covering over the scar.  A superficial scar is defined in 
Note (2) as one not associated with underlying soft tissue 
damage.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A superficial 
scar is again defined in Note (1) as one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7805, a scar may also be rated based upon 
limitation of function of the part affected.  

The Veteran is currently assigned a non-compensable disability 
rating under Diagnostic Code 7805.  It appears that this 
diagnostic code was assigned simply because none of the other 
diagnostic codes for rating scars are applicable.  

The Veteran was afforded a VA examination in January 2007.  At 
that examination, the Veteran complained that the excision of his 
left breast for gynecomastia left him "really disfigured".  He 
denied any present pain and denied that the residuals of the 
excision affected his activities of daily living, functionality, 
or employment.  

On examination, the Veteran's left nipple was surgically absent, 
with a nummular 2.5 cm scar that was superficial, non-tender, 
non-adhering, and stable.  There was no elevation or depression, 
and no evidence of inflammation, edema, or keloid formation.  

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge that the scar from the excision was extremely 
disfiguring and that he was very self-conscious of it.

As the Veteran's scar on his left breast in superficial, stable, 
non-tender, does not limit his movements, and does not exceed an 
area of 929 sq. cm, a compensable disability rating cannot be 
assigned under Diagnostic Codes 7800-7805; however, the Veteran 
has argued that he should be assigned a disability rating under 
Diagnostic Code 7626, which rates the residuals of breast 
surgery.  

Diagnostic Code 7626 provides for progressively higher disability 
ratings for residuals of breast surgery according to whether the 
claimant has undergone a "wide local excision," a "simple 
mastectomy," a "modified radical mastectomy, " or a "radical 
mastectomy."  38 C.F.R. § 4.116, Diagnostic Code 7626 (2010).  

A radical or a modified radical mastectomy involves the removal 
of lymph nodes in addition to removal of breast tissue.  Id. at 
Notes (1) and (2).  Here, there is no evidence of record that the 
appellant's left breast surgery included removal of lymph nodes.  
Thus, the ratings for radical mastectomy and modified radical 
mastectomy are inapplicable.  A simple mastectomy involves the 
removal of all breast tissue, including the nipples, but leaving 
the lymph nodes and pectoral muscles intact.  Id. at Note (3).  

It is not clear whether or not the Veteran underwent a simple 
mastectomy; however, it does seem clear that the Veteran 
underwent a "wide local excision," which Diagnostic Code 7626 
defines as "removal of a portion of the breast tissue."  Id. at 
Note (4).  The Veteran would be entitled to a compensatory rating 
under Diagnostic Code 7626 only if the wide local excision 
produced "significant alteration of size or form" of one breast 
(30%) or both breasts (50%).  38 C.F.R. § 4.116, DC 7626.  

To the extent that surgery for gynecomastia was specifically 
undertaken to reduce abnormally enlarged male breasts, such a 
reduction does not constitute a compensable injury.  Rather, the 
very purpose of the surgery, to which the appellant agreed, was 
to return the appellant's breasts to the size and form that is 
normal for males.  Cf. Nielson v. Shinseki, 23 Vet.App. 56, 61 
(2009) (finding that the anticipated and desired outcome of the 
in-service removal of teeth as a result of periodontal disease 
cannot constitute a compensable injury). 

However, the Veteran has complained that he has been disfigured 
by the surgery, and the January 2007 VA examiner does note that 
the Veteran's left nipple was surgically absent, which the Board 
could find a "significant alteration of the size or form" that 
might furnish a basis for a compensable disability rating under 
Diagnostic Code 7626.  The Board notes that what could be 
considered a "significant" alteration of the size or form of a 
breast is not defined by Diagnostic Code 7626.  Importantly, the 
Diagnostic Code appears gender neutral as to who can receive an 
evaluation under this Code. 

Accordingly, the Board has resolved any doubt or ambiguity in the 
Veteran's favor and will assign a 30 percent disability rating 
under Diagnostic Code 7626 for a simple mastectomy or wide local 
excision with significant alteration of size or form of one 
breast.  However, a higher disability rating under any diagnostic 
code is clearly not warranted.  

The Board has also considered whether the Veteran's disability 
warrants referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.   The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

The appeal for a higher initial rating for excision of 
gynecomastia, left breast originates, however, from the grant of 
service connection for this disability.  Consequently, Vazquez-
Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not a 
claim for an increased rating).  In any event, the Veteran 
received Vazquez-Flores notice in May 2008. 

The duty to notify was otherwise satisfied by a letter sent to 
the Veteran in December 2006, prior to the initial rating 
decision.  This letter informed the Veteran of what evidence was 
required to substantiate his claims and of VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran was also provided an 
opportunity to set forth his contentions during the August 2010 
hearing before the undersigned Veterans Law Judge.  Additionally, 
the appellant was afforded VA medical examinations in January and 
February 2007, as well as in September 2008.  The Veteran's skin 
examination thoroughly discusses the nature and severity of the 
Veteran's disability as well as the functional impairments 
resulting therefrom.  This examination report is adequate for 
rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, 
there is no lay or medical evidence suggesting an increased 
severity of disability.  As such, additional examination is not 
warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).  

As the Veteran's claim for entitlement to service connection for 
a bilateral eye disability was granted, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed with respect to this claim.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for a bilateral eye disability 
is granted.  

Entitlement to a 30 percent disability rating for excision of 
gynecomastia, left breast is granted.  



REMAND

The Veteran is also seeking initial compensable disability 
ratings for a right knee disability, a right shoulder disability, 
and a bilateral ankle disability.  

The Veteran was afforded a VA examination in January 2007.  At 
his August 2010 hearing, the Veteran complained that his 
conditions have gradually worsened and that pain, instability, 
decreased strength, and fatigability due to his service connected 
disabilities impair his functioning.  

After a review of the entire record, the Board is of the opinion 
that the Veteran's August 2010 testimony describes an increased 
severity of symptoms since the last formal VA examination.  
Generally, VA has a duty to provide additional examination when 
the claimant alleges that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, this 
case is remanded to afford the Veteran a VA examination of his 
right knee, right shoulder, and bilateral ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination of his service connected right 
knee disability, right shoulder disability, 
and bilateral ankle disability.  The examiner 
should note any functional impairment caused 
by the Veteran's disabilities, including a 
full description of the effects of his 
disabilities upon his ordinary activities, if 
any.

Under 38 C.F.R. § 4.40, functional loss may 
be due to pain, supported by adequate 
pathology, and evidenced by visible behavior 
on motion.  Weakness is as important as 
limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of 
joint disability include increased or limited 
motion, weakness, fatigability, painful 
movement, swelling, deformity, or disuse 
atrophy.  

Where functional loss is alleged due to pain 
upon motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  

Within this context, a finding of functional 
loss due to pain must be supported by 
adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


